Citation Nr: 0033491	
Decision Date: 12/22/00    Archive Date: 01/03/01

DOCKET NO.  99-10 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for a service 
connected cervical spine condition, currently evaluated as 10 
percent disabling, on appeal from an initial grant of service 
connection.    

2.  Entitlement to service connection for residuals of a 
right ankle sprain.

3.  Entitlement to service connection for residuals of a 
right shoulder strain.

4.  Entitlement to service connection for residuals of a left 
wrist injury.

5.  Entitlement to service connection for sinusitis/myalgia.

6.  Entitlement to service connection for residuals of a 
spinal tap.


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1992 to 
November 1997.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Montgomery, Alabama 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in which the RO granted service connection for 
degenerative disc disease of the cervical spine, but did not 
grant a disability rating greater than 10 percent; and denied 
service connection for, among other things, residuals of a 
right ankle sprain, residuals of a right shoulder strain, 
residuals of a left wrist injury, sinusitis/myalgia and 
residuals of a spinal tap.       

The Board notes that it has recharacterized the veteran's 
cervical spine disability in more general terms, in light of 
the medical findings on record with respect to this 
disability.  The Board has also recharacterized the cervical 
spine issue on appeal to comply with the opinion by the 
United States Court of Appeals for Veterans Claims (formerly 
the U.S. Court of Veterans Appeals, hereinafter "the 
Court") in Fenderson v. West, 12 Vet. App. 119 (1999).  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  The veteran's service connected cervical spine condition 
is manifested by complaints of pain and limited range of 
motion, and objective evidence of a cervical sprain with some 
limited motion due to pain, but no X-ray findings of 
degenerative disc disease.


CONCLUSION OF LAW

The criteria for an assignment of a rating higher than 10 
percent for degenerative disc disease of the cervical spine 
have not been satisfied.  38 U.S.C.A. §§ 1131, 5107 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 
4.45, 4.59 4.71a Diagnostic Code 5293 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board preliminarily notes that the veteran has not 
alleged that any records of probative value that may be 
obtained, and which have not already been associated with his 
claims folder, are available.  Accordingly, the Board finds 
that all relevant facts have been properly developed and the 
duty to assist the claimant has been satisfied.

Service connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2000).  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life, including employment.  Evaluations are based 
upon a lack of usefulness in self-support.  38 C.F.R. § 4.10 
(2000).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7 (2000).

In considering the severity of the veteran's neck disability, 
it is essential to trace the medical and rating history of 
the disability.  38 C.F.R. §§ 4.1, 4.2 (2000).  The RO 
granted service connection for degenerative disc disease of 
the cervical spine in a December 1998 rating decision, with a 
10 percent rating effective November 15, 1997, the date 
following service separation.  The veteran's service medical 
records reveal that he herniated 2 cervical discs, C3-C4 and 
C4-C5, in April 1997 during Navy SEAL training.  Following 
this injury, he complained of neck pain and upper extremity 
numbness, and was found to have limited range of motion of 
the cervical spine due to pain.  An August 1997 Physical 
Evaluation Board found that this neck condition made the 
veteran unfit for further military service.  He was separated 
from service on the "Temporary Disability Retired List".    

After service discharge, a July 1998 VA examination revealed 
the veteran's continued complaints of neck pain, with flare-
ups by pressure or turning his neck too fast.  Rest and ice 
alleviates the pain.  Upon examination, his cervical spine 
range of motion was 40 degrees of flexion on the right, 32 
degrees of flexion on the left, 54 degrees of forward flexion 
and 46 degrees of backward extension.  The examiner noted 
that the veteran's cervical spine motion stops when pain 
begins, but also noted that there was no evidence of painful 
motion, spasm, weakness or tenderness.  X-rays of the 
cervical spine revealed "no significant abnormality".  The 
diagnosis was sprain of the cervical spine with slight loss 
of function due to pain, and radiographically negative.  The 
RO based its December 1998 rating decision on this evidence. 

The veteran appeals this 10 percent cervical spine disability 
evaluation, contending that his symptomatology warrants a 
higher rating because he now experiences increased neck pain 
and has early stages of arthritis.  After a review of the 
record, the Board finds that the evidence is against a higher 
rating for this cervical spine condition.  See 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 2000).

The veteran is currently rated under 38 C.F.R. § 4.71a, 
Diagnostic Codes (DC) 5293, for intervertebral disc syndrome.  
Under DC 5293, a 60 percent rating is warranted for 
pronounced intervertebral disc syndrome; with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  A 40 
percent rating is warranted for severe intervertebral disc 
syndrome; recurring attacks, with intermittent relief.  A 20 
percent rating is warranted when this condition is moderate 
with recurring attacks.  A 10 percent rating is warranted for 
a mild condition.  

In reviewing the evidence, the Board finds that the evidence 
does not support an increased rating.  An increased rating to 
20 percent would require a showing of a moderate 
intervertebral disc condition, with recurring attacks of 
pain, muscle spasm or other neurological findings.  The 
evidence does not support a finding of this level of 
disability.  The veteran's VA examination revealed no 
evidence of muscle spasm, weakness, tenderness or 
neurological findings.  While there is both subjective and 
objective evidence that he experiences pain on cervical spine 
range of motion, this evidence is not sufficient to support 
an increased rating under DC 5293.  In reviewing the limited 
medical evidence on record, the Board finds that the current 
10 percent rating under DC 5293 is most appropriate. 

Since the veteran's cervical spine disability has been 
referred to previously as degenerative disc disease of the 
cervical spine, the Board will consider whether a further 
rating is appropriate under DC 5003, for degenerative 
arthritis.  Degenerative arthritis established by X-ray 
findings will rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200, etc.).  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under DC 5003. Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. In the absence of limitation of motion, a 10 percent 
rating is assigned for X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups.  A 20 
percent rating is assigned for X-ray evidence of involvement 
of 2 or more major joints or 2 or more minor joint groups, 
with occasional incapacitating exacerbations.  The 20 and 10 
percent ratings based on X-ray findings will not be combined 
with ratings based on limitation of motion, nor will they be 
used in rating conditions listed under DC 5013 to 5024, 
inclusive.  

In this case, the objective evidence from the July 1998 VA 
examination shows that there is no X-ray evidence of 
degenerative arthritis or degenerative disc disease.                     
With this in mind, the Board does not find sufficient 
evidence to assign a further rating for degenerative 
arthritis under DC 5003.      

The Board also considers all of the applicable regulations, 
including consideration of the limitation of function imposed 
by pain.  See 38 C.F.R. §§ 4.40, 4.45, (1999), DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Section 4.40 allows for VA to 
take functional loss into consideration when rating a 
disability of the musculoskeletal system, due to the 
inability to perform the normal working movements of the body 
with the normal excursion, strength, speed, coordination and 
endurance.  This loss may be due to any of a number of 
factors, such as absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology.  Functional loss may also be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Id.  
Section 4.45 directs consideration of joint disability due to 
less movement of the joint than normal, more movement than 
normal, weakened movement, excess fatigability, 
incoordination or impaired ability to execute skilled 
movements smoothly, and pain on movement, swelling, deformity 
or atrophy of disuse.  These criteria also consider 
instability of station, disturbance of locomotion, and 
interference with sitting, standing and weight bearing.  
Section 4.59 considers painful motion due to arthritis.  

The Board finds that an additional rating is not warranted 
pursuant to Sections 4.40, 4.45 or 4.59.  The Board 
recognizes that the factors described under these sections 
must be considered even though pain is an element of the 
criteria to consider under DC 5293.  However, the evidence 
does not present such a level of painful motion to require an 
additional rating under these sections.  The VA examination 
report indicates that the veteran has a slight loss of 
function due to pain.  In the Board's opinion, a slight loss 
of function is not sufficient to grant a further rating in 
accordance with §§ 4.40 or 4.45.  Furthermore, since there is 
no objective evidence of arthritis with the veteran's 
cervical spine condition, a further rating in accordance with 
§ 4.59 is not warranted.  Therefore, an additional rating 
under any of these criteria is not warranted. 

In evaluating the disability rating claim, the Board also 
considers whether a "staged" rating is appropriate based on 
evidence of varying level of cervical spine disability since 
the rating's effective date, essentially the veteran's 
service discharge date.  See Fenderson, supra.  The Board 
finds no evidence to support a staged rating for any period 
of this disability rating.  The veteran was examined by VA 
only once, in July 1998, and there is no other post-service 
medical evidence on record that shows a varying degree of 
disability.  Therefore, a staged rating is not warranted in 
this case.

The disability rating assigned according to the Schedule does 
not, however, preclude the Board from granting a higher 
rating for the veteran's low back disability.  In Floyd v. 
Brown, 9 Vet. App. 88 (1996), the Court held that the Board 
does not have jurisdiction to assign an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) in the first instance.  The 
Board is still obligated to seek out all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the laws and regulations.  In 
Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court clarified 
that it did not read the regulation as precluding the Board 
from affirming an RO conclusion that a claim does not meet 
the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1) or from reaching such a conclusion on its own.  
Moreover, the Court did not find the Board's denial of an 
extraschedular rating in the first instance prejudicial to 
the veteran, as the question of an extra schedular rating is 
a component of the appellant's claim and the appellant had 
full opportunity to present the increased rating claim before 
the RO.  Bagwell, at 339.  Consequently, the Board will 
consider whether the veteran's claim for an increased rating 
for degenerative disc disease of the cervical spine warrants 
the assignment of an extraschedular rating. 

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service connected 
disability" is made.  38 C.F.R. § 3.321(b)(1) (2000).  The 
Board must find that the case presents such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the Schedule.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate.  A full range of ratings, from 0 to 100 
percent, exists in the Schedule for greater disability of the 
spine.  However, the record does not establish a basis to 
support a higher rating for this disability under the 
Schedule.  Additionally, the Board finds no evidence of an 
exceptional disability picture in this case.  The record does 
not show that the veteran has required frequent 
hospitalization or treatment for his cervical spine 
disability.  Also, the record has not shown that this 
condition has markedly interfered with his employment.  The 
Board does not find sufficient evidence of a cervical spine 
condition so unusually severe as to require extraschedular 
rating.  Therefore, extraschedular consideration under 
38 C.F.R. § 3.321(b) is not warranted.


ORDER

Entitlement to an increased rating for a cervical spine 
condition is denied.


REMAND

The Board notes that with respect to the service connection 
claims on appeal, there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required on each of your service connection claims for 
compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  In addition, because the VA regional 
office (RO) has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal of your service connection claims.  38 C.F.R. 
§ 20.1100(b) (2000).



		
	MARY GALLLAGHER
	Veterans Law Judge
	Board of Veterans' Appeals



 

